UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York AMT-Free Municipal Bond Fund ANNUAL REPORT November 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Important Tax Information 42 Information About the Renewal of the Fund’s Management Agreement 47 Board Members Information 49 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus New York AMT-Free Municipal Bond Fund, covering the 12-month period from December 1, 2012, through November 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period produced a relatively challenging environment for most fixed-income securities, as a gradually strengthening U.S. economy and expectations of a more moderately stimulative monetary policy drove longer term interest rates higher and bond prices lower. Municipal bonds proved particularly sensitive to these developments, as the negative effects of rising rates were exacerbated by selling pressure among investors seeking safer havens. We currently expect U.S. economic conditions to continue to improve in 2014, with accelerating growth and credit conditions supported by the fading drags of tighter federal fiscal policies and downsizing on the state and local levels. Moreover, inflation is likely to remain muted, so monetary policy can remain stimulative. Globally, we anticipate stronger growth in developed countries due to past and continuing monetary ease, while emerging markets seem poised for more moderate economic expansion. For more information on how these observations may affect your investments, we encourage you to speak with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation December 16, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2012, through November 30, 2013, as provided by Thomas Casey and David Belton, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended November 30, 2013, Dreyfus NewYork AMT-Free Municipal Bond Fund’s Class A shares produced a total return of –5.52%, Class C shares returned –6.24%, Class I shares returned –5.28%, and Class Y shares returned –0.62%. 1 In comparison, the Barclays Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within New York, achieved a total return of –3.51% for the same period. 2 Selling pressure stemming from investors’ concerns about actual and anticipated interest rate changes sent long-term municipal bond yields higher and their prices lower during the reporting period. The fund produced lower returns than its benchmark, mainly due to overweighted exposure to securities with longer maturities and lower credit ratings. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state, and New York city income taxes to the extent consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York state, and NewYork city personal income taxes.The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years, but the fund may invest in individual securities of any maturity. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Selling Pressure Sparked Price Declines Municipal bonds struggled throughout the reporting period with sluggish investor demand and rising long-term interest rates in a recovering U.S. economy. Market volatility and long-term interest rates spiked in late May, when remarks by Federal Reserve Board (the “Fed”) Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than expected. Bond prices declined commensurately, and yield differences widened substantially along the market’s maturity and credit quality spectrums. Over the summer, a bankruptcy filing by the city of Detroit and media reports detailing Puerto Rico’s fiscal and economic problems also contributed to general market weakness.While municipal bonds subsequently rallied when the Fed unexpectedly refrained from tapering its quantitative easing program, November saw another bout of volatility, and market averages ended the reporting period in negative territory. Despite the well-publicized developments in Detroit and Puerto Rico, credit conditions continued to improve for most states and municipalities. The State of NewYork has benefited from rising tax revenues and stronger economic conditions, and the City of New York has been supported by a rebounding financials sector. Longer Maturity Bonds Dampened Fund Performance In this challenging environment, the fund’s relative performance was undermined by a relatively long average duration, which magnified the adverse impact of rising long-term interest rates. The fund also did not fully participate in relative strength in the zero- to five-year maturity range. Income-oriented municipal bonds with BBB credit ratings weighed on relative results, as did revenue bonds backed by special tax districts, water and sewer facilities, and the state’s settlement of litigation with U.S. tobacco companies. 4 The fund achieved better relative performance through overweighted exposure to bonds backed by revenues from hospitals and transportation projects, and through an underweighted position in bonds backed by electric utilities. Finding Attractive Values in a Dislocated Market Although market volatility may persist over the near term, we believe that investors will return their focus to market and issuer fundamentals after the Fed begins to taper its quantitative easing program. Over the longer term, improved credit conditions and restored demand from investors seeking tax relief may help lift municipal bond valuations toward historical norms.Therefore, we have continued to emphasize revenue bonds, particularly those backed by essential municipal services.We also have set the fund’s average duration in a market-neutral position. In our view, these strategies position the fund appropriately for any upcoming market rebounds while managing the potential risks of additional increases in long-term interest rates. December 16, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund's investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund's share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and ClassY are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents. Capital gains, if any, are fully taxable. ClassY shares returns are since inception 7/1/13. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and ClassY shares of Dreyfus NewYork AMT-Free Municipal Bond Fund on 11/30/03 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. On May 7, 2013, the Board authorized the fund to offer ClassY shares, as a new class of shares, to certain investors, including certain institutional investors. On July 1, 2013, ClassY shares were offered at net asset value and are not subject to certain fees, including Distribution Plan and Shareholder Services Plan fees. The fund invests primarily in NewYork municipal securities and the fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is not limited to investments principally in NewYork municipal obligations and does not take into account charges, fees and other expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/13 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/31/86 –9.80 % % % without sales charge 12/31/86 –5.52 % % % Class C shares with applicable redemption charge † 9/11/95 –7.15 % % % without redemption 9/11/95 –6.24 % % % Class I shares 12/15/08 –5.28 % % †† % †† Class Y shares 7/1/13 –5.35 % †† % †† % †† Barclays Municipal Bond Index –3.51 % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund from June 1, 2013 to November 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2013 † Class A Class C Class I Class Y Expenses paid per $1,000 †† $ 4.48 $ 8.25 $ 3.20 $ 2.28 Ending value (after expenses) $ 961.70 $ 958.00 $ 962.90 $ 993.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2013 Class A Class C Class I Class Y Expenses paid per $1,000 †††† $ 4.61 $ 8.49 $ 3.29 $ 2.79 Ending value (after expenses) $ 1,020.51 $ 1,016.65 $ 1,021.81 $ 1,022.31 † From July 1, 2013 (commencement of initial offering) to November 30, 2013 for ClassY shares. †† Expenses are equal to the fund’s annualized expense ratio of .91% for Class A, 1.68% for Class C and .65% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses are equal to the fund’s annualized expense ratio of .55% for ClassY, multiplied by the average account value over the period, multiplied by 152/365 (to reflect the actual days in the period). ††† Please note that while ClassY shares commenced operations on July 1, 2013, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period June 1, 2013 to November 30, 2013. †††† Expenses are equal to the fund’s annualized expense ratio of .91% for Class A, 1.68% for Class C, .65% for Class I and .55% for ClassY, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2013 Long-Term Municipal Coupon Maturity Principal Investments—100.2% Rate (%) Date Amount ($) Value ($) New York—92.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter’s Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,705,380 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,094,142 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,672,075 JPMorgan Chase Putters/Drivers Trust (Series 3803) (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b 4,314,800 JPMorgan Chase Putters/Drivers Trust (Series 4377) (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.00 5/1/21 10,000,000 a,b 10,474,100 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,378,990 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,584,570 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/23 7,500,000 8,661,450 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/23 4,000,000 4,489,160 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,091,270 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,500,000 2,665,350 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 2,000,000 2,338,000 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/32 5,000,000 5,175,150 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 3,083,310 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 1,755,000 1,780,290 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/25 2,420,000 2,675,359 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 1,000,000 1,041,720 Nassau County Local Economic Assistance Corporation, Revenue (Winthrop-University Hospital Association Project) 5.00 7/1/42 1,000,000 962,440 New York City, GO 5.00 8/1/19 5,000,000 5,862,150 New York City, GO 5.00 4/1/20 5,000,000 5,839,350 New York City, GO 5.00 8/1/21 730,000 784,217 New York City, GO 5.00 8/1/22 440,000 472,221 New York City, GO 5.00 8/1/23 3,000,000 3,402,510 New York City, GO 5.00 8/1/26 3,565,000 3,902,784 New York City, GO 5.00 8/1/28 4,000,000 4,342,360 New York City, GO 5.00 8/1/29 5,000,000 5,374,200 New York City, GO 5.00 10/1/32 730,000 773,121 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,973,720 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/15 3,465,000 c 3,725,533 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 5,712,350 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 410,000 420,295 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Prerefunded) 5.00 6/15/14 120,000 c 123,178 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,201,090 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,126,517 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,668,125 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 4,000,000 4,111,880 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,333,400 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,850,022 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,861,470 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 3,000,000 3,147,840 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 2,500,000 2,511,350 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 2,000,000 2,081,100 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,058,700 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,879,148 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 2,465,000 c 2,554,134 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,003,960 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,455,000 6,972,820 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,731,700 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 2,502,237 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 4,966,650 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,597,500 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,123,580 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Corp.) 5.00 7/1/33 2,000,000 2,076,140 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/23 1,350,000 1,536,921 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 2,000,000 2,136,880 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 2,529,055 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,158,820 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 2,118,760 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,747,875 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,572,300 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,717,897 New York State Dormitory Authority, Revenue (North Shore—Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 2,081,060 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,505,430 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,481,640 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 2,000,000 2,279,760 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.00 7/1/18 5,250,000 c 6,398,228 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 4,578,462 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/43 2,500,000 2,555,325 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,698,850 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,122,240 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,204,780 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,658,500 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,212,760 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/19 5,500,000 6,156,865 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 2,500,000 2,895,875 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,926,528 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 1,430,000 1,695,594 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/30 2,000,000 2,140,860 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,004,300 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects— Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,710,282 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 5/15/30 2,000,000 2,205,920 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 5.25 11/1/20 480,000 537,302 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 1,020,000 1,091,553 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,080,330 New York State Thruway Authority, General Revenue 5.00 1/1/42 1,500,000 1,530,945 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,405,400 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,551,150 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,784,425 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,736,375 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,246,480 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 7,600,000 8,235,816 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,415,300 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,313,890 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 635,000 638,042 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 630,000 633,018 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,179,040 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 5/15/15 780,000 811,145 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 1,955,000 2,165,925 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,176,600 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,202,650 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,156,140 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,465,163 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,488,854 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,092,920 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 3,904,300 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 c 2,474,040 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/22 4,260,000 5,013,040 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 1,000,000 1,177,240 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 1,100,000 1,262,954 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,000,000 2,291,120 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/25 1,250,000 1,415,375 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,801,720 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 2,000,000 2,181,720 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/31 3,265,000 3,498,643 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/38 1,000,000 1,043,270 Westchester County Health Care Corporation, Senior Lien Revenue 6.00 11/1/30 1,000,000 1,089,880 Westchester County Local Development Corporation, Revenue (Kendal on Hudson Project) 5.00 1/1/28 2,700,000 2,706,723 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,812,700 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 893,748 U.S. Related—8.2% Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 1,949,820 Guam, Hotel Occupancy Tax Revenue 5.25 11/1/18 1,100,000 1,221,374 Guam, Hotel Occupancy Tax Revenue 5.50 11/1/19 1,000,000 1,127,060 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,014,130 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 991,090 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.00 7/1/21 2,500,000 1,960,675 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 3,000,000 2,248,500 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Corp.) 5.00 7/1/28 2,000,000 1,740,340 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 786,880 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 4,000,000 2,930,040 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 1,000,000 708,420 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,000,000 2,105,700 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 1,401,060 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/25 1,705,000 1,491,585 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 1,891,525 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,000,000 5,651,100 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,635,550 Total Long-Term Municipal Investments (cost $383,797,098) The Fund 19 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investment—.3% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $1,000,000) 0.03 12/2/13 1,000,000 d Total Investments (cost $384,797,098) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2013, these securities were valued at $14,788,900 or 3.8% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note—rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Portfolio Summary (Unaudited) † Value (%) Value (%) Transportation Services 24.7 State/Territory 1.0 Education 20.0 Asset-Backed .7 Special Tax 17.4 Pollution Control .7 Health Care 11.0 Housing .3 Utility-Water and Sewer 5.9 Resource Recovery .2 Utility-Electric 5.6 Lease .2 City 4.6 Other 3.0 Prerefunded 4.0 Industrial 1.2 † Based on net assets. 20 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments 384,797,098 388,646,460 Interest receivable 5,306,165 Receivable for shares of Beneficial Interest subscribed 422,280 Prepaid expenses and other assets 28,594 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 310,299 Cash overdraft due to Custodian 24,381 Payable for floating rate notes issued—Note 4 7,000,000 Payable for shares of Beneficial Interest redeemed 338,478 Interest and expense payable related to floating rate notes issued—Note 4 8,746 Accrued expenses 88,586 Net Assets ($) Composition of Net Assets ($): Paid-in capital 387,476,272 Accumulated undistributed investment income—net 36,534 Accumulated net realized gain (loss) on investments (4,729,159 ) Accumulated net unrealized appreciation (depreciation) on investments 3,849,362 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 343,975,201 20,517,342 22,139,487 979.15 Shares Outstanding 24,065,306 1,435,272 1,549,006 68.49 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended November 30, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 2,392,281 Shareholder servicing costs—Note 3(c) 1,147,743 Distribution fees—Note 3(b) 170,297 Professional fees 107,260 Registration fees 49,435 Custodian fees—Note 3(c) 37,989 Interest and expense related to floating rate notes issued—Note 4 24,805 Trustees’ fees and expenses—Note 3(d) 23,305 Prospectus and shareholders’ reports 20,130 Loan commitment fees—Note 2 3,892 Miscellaneous 45,747 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (346 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (542,805 ) Net unrealized appreciation (depreciation) on investments (38,728,693 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2013 a 2012 b Operations ($): Investment income—net 13,321,489 13,772,107 Net realized gain (loss) on investments (542,805 ) 725,812 Net unrealized appreciation (depreciation) on investments (38,728,693 ) 25,425,632 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (11,780,703 ) (12,924,117 ) Class B — (2,825 ) Class C (524,150 ) (430,356 ) Class I (976,121 ) (409,861 ) Class Y (15 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 48,081,277 55,160,704 Class B — 26 Class C 8,691,017 10,485,595 Class I 19,826,226 25,250,363 Class Y 1,000 — Dividends reinvested: Class A 9,444,961 10,224,223 Class B — 2,021 Class C 421,619 304,674 Class I 760,587 282,266 Cost of shares redeemed: Class A (84,248,693 ) (37,175,247 ) Class B — (396,933 ) Class C (7,783,890 ) (3,879,224 ) Class I (21,798,616 ) (4,268,166 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 452,468,519 370,321,825 End of Period Undistributed investment income—net 36,534 — 24 Year Ended November 30, 2013 a 2012 b Capital Share Transactions: Class A c,d Shares sold 3,202,895 3,629,516 Shares issued for dividends reinvested 638,356 671,533 Shares redeemed (5,745,904 ) (2,444,453 ) Net Increase (Decrease) in Shares Outstanding ) Class B d Shares sold — — Shares issued for dividends reinvested — 134 Shares redeemed — (26,384 ) Net Increase (Decrease) in Shares Outstanding — ) Class C c Shares sold 575,282 687,188 Shares issued for dividends reinvested 28,516 19,979 Shares redeemed (528,122 ) (254,262 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,314,402 1,656,140 Shares issued for dividends reinvested 51,450 18,443 Shares redeemed (1,489,579 ) (280,098 ) Net Increase (Decrease) in Shares Outstanding ) Class Y Shares sold — a Effective July 1, 2013, the fund commenced offering ClassY shares. b Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. c During the period ended November 30, 2013, 29,976 Class C shares representing $458,140 were exchanged for 30,022 Class A shares. d During the period ended November 30, 2012, 8,471 Class B shares representing $127,549 were automatically converted to 8,471 Class A shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Year Ended November 30, Class A Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 15.60 14.62 14.35 14.28 12.93 Investment Operations: Investment income—net a .46 .52 .55 .56 .58 Net realized and unrealized gain (loss) on investments (1.31 ) .98 .27 .07 1.35 Total from Investment Operations (.85 ) 1.50 .82 .63 1.93 Distributions: Dividends from investment income—net (.46 ) (.52 ) (.55 ) (.56 ) (.58 ) Net asset value, end of period 14.29 15.60 14.62 14.35 14.28 Total Return (%) b (5.52 ) 10.39 5.89 4.40 15.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .91 .92 .92 1.02 Ratio of net expenses to average net assets .90 .91 .91 .85 .85 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 c .00 c .00 c — Ratio of net investment income to average net assets 3.09 3.41 3.87 3.81 4.20 Portfolio Turnover Rate 12.95 9.96 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 343,975 405,161 352,610 367,649 135,626 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 26 Year Ended November 30, Class C Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 15.60 14.62 14.35 14.28 12.93 Investment Operations: Investment income—net a .35 .40 .44 .45 .47 Net realized and unrealized gain (loss) on investments (1.31 ) .98 .27 .07 1.35 Total from Investment Operations (.96 ) 1.38 .71 .52 1.82 Distributions: Dividends from investment income—net (.34 ) (.40 ) (.44 ) (.45 ) (.47 ) Net asset value, end of period 14.30 15.60 14.62 14.35 14.28 Total Return (%) b (6.24 ) 9.55 5.09 3.62 14.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 1.68 1.68 1.68 1.77 Ratio of net expenses to average net assets 1.67 1.68 1.66 1.60 1.60 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 c .00 c .00 c — Ratio of net investment income to average net assets 2.32 2.61 3.11 3.07 3.43 Portfolio Turnover Rate 12.95 9.96 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 20,517 21,214 13,260 14,110 13,031 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class I Shares 2013 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 15.60 14.62 14.35 14.28 12.29 Investment Operations: Investment income—net b .50 .53 .57 .58 .47 Net realized and unrealized gain (loss) on investments (1.31 ) 1.00 .28 .07 2.09 Total from Investment Operations (.81 ) 1.53 .85 .65 2.56 Distributions: Dividends from investment income—net (.50 ) (.55 ) (.58 ) (.58 ) (.57 ) Net asset value, end of period 14.29 15.60 14.62 14.35 14.28 Total Return (%) (5.28 ) 10.65 6.13 4.58 21.06 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 .68 .68 .67 .86 d Ratio of net expenses to average net assets .64 .68 .68 .67 .75 d Ratio of interest and expense related to floating rate notes issued to average net assets .01 .00 e .00 e .00 e — Ratio of net investment income to average net assets 3.34 3.55 4.08 3.97 4.11 d Portfolio Turnover Rate 12.95 9.96 10.20 10.32 13.34 Net Assets, end of period ($ x 1,000) 22,139 26,094 4,068 6,553 1,297 a From December 15, 2008 (commencement of initial offering) to November 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 28 Period Ended Class Y Shares November 30, 2013 a Per Share Data ($): Net asset value, beginning of period 14.60 Investment Operations: Investment income—net b .23 Net realized and unrealized gain (loss) on investments (.31 ) Total from Investment Operations (.08 ) Distributions: Dividends from investment income—net (.22 ) Net asset value, end of period 14.30 Total Return (%) c (.62 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .55 Ratio of net expenses to average net assets d .55 Ratio of interest and expense related to floating rate notes issued to average net assets d .01 Ratio of net investment income to average net assets d 3.79 Portfolio Turnover Rate 12.95 Net Assets, end of period ($ x 1,000) 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Bond Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. At a meeting held on May 7, 2013, the fund’s Board of Trustees (the “Board”) approved, effective July 1, 2013 for the fund to offer Class Y shares. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class C, Class I and ClassY. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are offered at net asset value generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance 30 with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. As of November 30, 2013, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. 32 For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 388,646,460 — Liabilities ($) Floating Rate Notes †† — (7,000,000) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At November 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2013, the fund did not incur any interest or penalties. Each tax year in the four-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $87,557, accumulated capital losses $4,748,353 and unrealized appreciation $3,868,556. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were 34 under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2013. If not applied, $1,821,970 of the carryover expires in fiscal year 2016, $1,480,006 expires in fiscal year 2017 and $487,305 expires in fiscal year 2019. The fund has $290,713 of post-enactment short-term capital losses and $668,359 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2013 and November 30, 2012 were as follows: tax-exempt income $13,280,989 and $13,757,537, and ordinary income $0 and $9,622, respectively. During the period ended November 30, 2013, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $3,966 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In con- The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) nection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended November 30, 2013, the Distributor retained $16,739 from commissions earned on sales of the fund’s Class A shares and $13,280 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended November 30, 2013, Class C shares were charged $170,297 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2013, Class A and Class C shares were charged $957,299 and $56,765, respectively, pursuant to the Shareholder Services Plan. 36 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2013, the fund was charged $84,408 for transfer agency services and $3,186 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $344. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2013, the fund was charged $37,989 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended November 30, 2013, the fund was charged $1,699 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended November 30, 2013, the fund was charged $9,055 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $177,566, Distribution Plan fees $12,618, Shareholder Services Plan fees $75,751, custodian fees $15,607, Chief Compliance Officer fees $3,833 and transfer agency fees $24,924. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2013, amounted to $54,770,349 and $72,840,821, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. 38 The average amount of borrowings outstanding under the inverse floater structure during the period ended November 30, 2013, was approximately $3,666,700, with a related weighted average annualized interest rate of .68%. At November 30, 2013, the cost of investments for federal income tax purposes was $377,777,904; accordingly, accumulated net unrealized appreciation on investments was $3,868,556, consisting of $16,351,072 gross unrealized appreciation and $12,482,516 gross unrealized depreciation. The Fund 39 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus New York AMT-Free Municipal Bond Fund We have audited the accompanying statement of assets and liabilities of Dreyfus New York AMT-Free Municipal Bond Fund, including the statement of investments, as of November 30, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus NewYork AMT-Free Municipal Bond Fund at November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York January 27, 2014 40 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended November 30, 2013 as “exempt-interest dividends” (not subject to regular federal income tax, and for individuals who are NewYork residents, New York state and New York city personal income taxes). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2013 calendar year on Form 1099-DIV, which will be mailed in early 2014. The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 23, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 42 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods and ranked in the fourth quartile of the Performance Group for all periods, although they noted the relative proximity to the medians of the fund’s performance in a number of periods.The Board also noted that the fund’s yield performance was below the Performance Group median for all periods and below the Performance Universe median for seven of the ten one-year periods ended May 31st, although they noted the relative proximity to the median in certain years when the yield was below the median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average and noted that the fund’s calendar year total returns were above the Lipper category average for five of the ten calendar years. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and that the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 44 The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was concerned about the fund’s relative total return and yield performance and agreed to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 46 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (62) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 40 ————— Peggy C. Davis (70) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 56 ————— Diane Dunst (74) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 14 The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) (continued) Nathan Leventhal (70) Board Member (1989) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-present) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 39 ————— Robin A. Melvin (50) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 90 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member David W. Burke, Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 48 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 68 investment companies (comprised of 141 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 50 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 61 years old and has been an employee of the Manager since May 1986. The Fund 49 OFFICERS OF THE FUND (Unaudited) (continued) JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (69 investment companies, comprised of 166 portfolios). He is 56 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 64 investment companies (comprised of 161 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Distributor since October 2011. 50 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $31,401 in 2012 and $32,149 in 2013. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $12,000 in 2012 (17f-2 fees) and $7,200 in 2013 ($6,000 - 17f-2 fees) ($1,200 - non 17f-2 fees). These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,382 in 2012 and $3,220 in 2013. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $368 in 2012 and $379 in 2013. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $200,000 in 2012 and $0 in 2013. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $50,505,978 in 2012 and $51,023,448 in 2013. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 23, 2014 By: /s/ James Windels James Windels, Treasurer Date: January 23, 2014 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
